Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

No. 17-BG-567

IN RE STEVEN E. MIRSKY
                                                     2017 DDN 80
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 947531

BEFORE: Beckwith, Associate Judge, and Nebeker and Steadman, Senior Judges.

                                     ORDER
                            (Filed – September 28, 2017)

       On consideration of the certified order of the Maryland Court of Appeals
indefinitely suspending respondent from the practice of law in the state of
Maryland with the right to apply for reinstatement after no less than ninety days;
this court’s June 9, 2017, order temporarily suspending respondent in this case and
directing him to show cause why functionally equivalent reciprocal discipline
should not be imposed; the statement of Disciplinary Counsel regarding reciprocal
discipline; it appearing that respondent did not file a response to this court’s show
cause order or file the required D.C. Bar R. XI, § 14 (g) affidavit; and it further
appearing that respondent was previously suspended for a period of six months but,
for the purpose of reinstatement, the suspension has not yet begun, see In re
Mirsky, 860 A.2d 363 (D.C. 2004), it is

       ORDERED that Steven E. Mirsky is hereby suspended from the practice of
law in the District of Columbia for ninety days with reinstatement subject to a
fitness requirement. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010)
(explaining that the presumption of identical discipline in D.C. Bar R. XI, § 11 (c)
will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C.
2002) (explaining that in unopposed reciprocal matters the “imposition of identical
discipline should be close to automatic”). For purposes of eligibility to petition for
reinstatement, the suspension shall be served consecutively to his original
suspension and neither will begin to run until such time as respondent files a D.C.
Bar R. XI, § 14 (g) affidavit.

                                  PER CURIAM